Citation Nr: 1003668	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel





INTRODUCTION

The Veteran had active service from January 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied a rating in excess of 20 
percent for diabetes mellitus.  


FINDINGS OF FACT

The Veteran's diabetes mellitus requires a restricted diet 
and insulin injections, but is not shown that the diabetes 
has required regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004, March 2006 and June 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Veteran's pertinent treatment records have 
been secured, and the RO arranged for a VA examination in 
September 2004, May 2007 and November 2008.

Further, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current evaluation 
assigned to his diabetes mellitus does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was granted for diabetes mellitus by 
rating decision of the RO dated in July 2002.  The Veteran's 
diabetes has been rated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913 as 20 percent disabling.  The current 20 percent 
evaluation has been in effect since first assigned.  

A 20 percent evaluation is assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  

At the outset, it is noteworthy it has been established that 
the Veteran has various complications of diabetes which are 
also service connected.  The ratings for the complications 
were not appealed by the Veteran when assigned.  Therefore, 
the propriety of the ratings for the various complications is 
not for the Board's consideration at this time.  

On VA examination dated in September 2004, it was noted that 
the Veteran had been initially placed on oral medication at 
the time he was first diagnosed as having diabetes mellitus, 
but had been placed on insulin in June 2004.  He reported no 
episodes of ketoacidosis and had never been hospitalized for 
diabetic reasons.  He reported rare instances of 
hypoglycemia, approximately three times since June, but was 
not restricted in his diet.  He did not restrict his 
activities due to diabetes.  His current medications included 
insulin, glyburide, lisinopril, ranitidine, 
hydrocholorothiazide, atenolol and simvastatin in various 
dosages.  Complications such as hypertension, possible 
peripheral neuropathy and diabetic retinopathy were 
described.  The impression was that the Veteran had diabetes 
mellitus, type 2.  

On VA examination in May 2007 the Veteran's diabetes was said 
to be in poor control, complicated by early findings of renal 
involvement and scattered findings of hypesthesia, without 
being diagnostic of peripheral neuropathy.  He continued to 
have dysesthesias that were compatible with the diabetes.  It 
was the examiners opinion that none of the findings 
associated with his diabetes were attributable to his current 
unemployability.  

On VA examination in November 2008 it was reported that the 
Veteran had been diagnosed in 1989.  He did not report any 
ketoacidosis and noted that he had started a new insulin 
regimen two months earlier and was currently taking 75 units 
in the morning and 50 units in the evening.  He had had one 
hypoglycemic event, about two weeks earlier, since being 
placed on this new regimen.  This had required no medical 
attention.  He generally tried to follow his diabetic diet, 
but reported that he had difficulty with this.  He had no 
significant weight changes since the last examination.  There 
were no restrictions of activities on account of his 
diabetes.  He was currently followed by his diabetic care 
provider every six months.  The assessment was diabetes 
mellitus, type 2.  

August 2002 to December 2008 VA outpatient treatment records 
include reports that confirm that the Veteran is receiving 
treatment for diabetes mellitus as described in the November 
2008 examination report.  There is no description of 
functional loss or significant effect of diabetes on his 
daily activities.

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the 
next higher rating of 40 percent is that in addition to 
requiring diet and insulin for control, the diabetes also 
must require regulation of activities.  (The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating 
requires additional criteria which must all be met to warrant 
the increase in the rating.)  The record does not show that 
at any time during the appeal period that the Veteran's 
diabetes required regulation of his activities.  The Veteran 
has not indicated that his diabetes requires regulation of 
activities.  The evidence does not show that at any time 
during the appeal period manifestations of the Veteran's 
diabetes mellitus satisfied, or approximated, the criteria 
for the next higher, 40 percent, rating.  See 38 C.F.R. § 
4.7.  Consequently, such rating is not warranted.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's diabetes symptomatology, 
exclusive of complications separately evaluated, is clearly 
accounted for in Diagnostic Code 7913.  In addition, the 
record does not suggest, nor does the Veteran allege, that 
his diabetes mellitus alone has required frequent 
hospitalization, or caused marked interference with 
employment.  As such, the Board finds that the Diagnostic 
Code for the Veteran's service-connected disability 
adequately describes the current disability levels and 
symptomatology and does not present an exceptional disability 
picture, a referral for an extraschedular rating is not 
warranted.    


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


